970 F.2d 662
Dale L. CARTER;  David A. Johnson;  Fred Emery;  James R.Straw, on behalf of all in the State of Idahosimilarly situated, Plaintiffs-Appellees,v.Edward J. DERWINSKI, Secretary, of the Department ofVeterans Affairs, or his successor, Defendant-Appellant.
No. 91-35530.
United States Court of Appeals,Ninth Circuit.
July 30, 1992.

Before:  WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.